*516Determination of respondent, dated August 10, 2011, which terminated petitioner’s public housing tenancy on grounds of nondesirability and breach of respondent’s rules and regulations, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Cynthia Kern, J.], entered May 11, 2012), dismissed, without costs.
The determination is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176 [1978]). The evidence showed that during the execution of a search warrant of petitioner’s apartment, police recovered, inter alia, marijuana and guns. There exists no basis to disturb the credibility determination of the Hearing Officer (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]).
The penalty imposed does not shock our sense of fairness (see Latoni v New York City Hous. Auth., 95 AD3d 611 [1st Dept 2012]; Matter of Diaz v Hernandez, 66 AD3d 525 [1st Dept 2009]). Concur — Mazzarelli, J.E, Saxe, Moskowitz, DeGrasse and Gische, JJ.